Order of the Supreme Court, Bronx County (Callahan, J.), entered August 1, 1984, which denied both the plaintiff’s motion and the defendant’s cross motion for summary judgment, is modified, on the law, defendant’s cross motion for summary judgment is granted, and the order is otherwise affirmed, without costs.
Appellant brought this action to recover no-fault benefits for the injuries she sustained in an accident that occurred on May 9, 1979 while a passenger in an automobile owned by Francisca Alava and allegedly insured by Lumbermens Mutual Casualty Company (Lumbermens). An assigned risk policy was issued by defendant, Lumbermens, to Francisca Alava covering the period of September 1, 1978 through September 1, 1979. On the insurance application, Alava listed her complete address but failed to provide other requested information.
On November 6, 1978, Lumbermens sent a letter to the insured requesting that she provide five items of information left incomplete on the application. On January 30, 1979, Lumbermens wrote to the insured’s broker and sent a copy to the insured requesting that three of the same items of information be provided before February 25, 1979, so as to avoid cancellation for "failure to remedy material defects.” Both letters were returned stamped "moved, left no address.” Lum*535bermens sent a third letter on March 16, 1979 which advised the insured and her broker of the lack of response to the several requests for information, and that due to a failure to remedy material defects a notice of cancellation would soon follow. That letter was also returned to Lumbermens as undelivered. On March 20, 1979, notice of cancellation was mailed to the insured stating as its reason: "Company Request. Failure to remedy material defects.”
On May 10, 1979, the day following the accident, Lumbermens repeated its denial of coverage to the insured and the broker. It was not until May 15, 1979 that Alava supplied the requested information.
A valid cancellation of an assigned risk policy must comply with statutory requirements. (Daniel v Rivera, 93 AD2d 877, affd 60 NY2d 662.) Section 18 of the New York Automobile Insurance Plan, which governs assigned risk policies, requires that the insurer give notice of cancellation of the policy, "if the insured: * * * (3) has violated any of the terms or conditions upon the basis of which the insurance was issued, or (4) has failed to remedy material defects in the application”. Alava was repeatedly put on notice as to the defects in the application but failed to remedy them. Not only were these defects in direct violation of section 18 of the New York Automobile Insurance Plan, but clause 17 of the policy itself which states: "the company shall not exercise its right to cancel the insurance * * * unless: * * * 3. the insured violates any of the terms and conditions of the policy”.
Proof of mailing a notice of cancellation is a valid cancellation whether or not it is received by the insured. (Olesky v Travelers Ins. Co., 72 AD2d 924-925.) Olesky involved the failure by an applicant to list the zip code of his address on the insurance application. The instant case involves more serious omissions. As such, cancellation of the policy following repeated notification attempts was valid. Lumbermens’ issuance of a cancellation for "Company Request. Failure to remedy material defects” is unambiguous and can be construed to mean that the uncorrected omissions on the application were material defects for which cancellation was a predictable result. Concur—Kupferman, Ross, Carro and Lynch, JJ.